UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-7452



BOBBY L. COMPTON, SR.,

                                               Plaintiff - Appellant,

          versus


NEW RIVER VALLEY REGIONAL JAIL; NEW RIVER
VALLEY REGIONAL JAIL, Medical Department;
DONNIE   SIMPKINS,    Superintendent; JOYCE
GIAMPRESSRO, Head Nurse; FREDERICK MOSES,
Doctor; J. B. JACKSON, Major,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:06-cv-00241-sgw-mf)


Submitted: January 25, 2007                 Decided:   January 30, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bobby L. Compton, Appellant Pro Se. Jim Harold Guynn, Jr., GUYNN,
MEMMER & DILLON, PC, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bobby L. Compton, Sr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint without

prejudice.    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.    Compton v. New River Valley Regional Jail, No.

7:06-cv-002431-sgw-mf (W.D. Va. Aug. 10, 2006).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -